J-A24024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

JERRY RIDGLEY                                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellant

                       v.

GOVERNMENT EMPLOYEE INSURANCE
COMPANY

                            Appellee                 No. 427 EDA 2016


                 Appeal from the Order Entered January 6, 2016
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 150201909


BEFORE: BOWES, J., OTT, J., and SOLANO, J.

JUDGMENT ORDER BY OTT, J.:                        FILED AUGUST 15, 2016

       Jerry Ridgley appeals from the order entered on January 6, 2016, in

the Court of Common Pleas of Philadelphia County, granting summary

judgment in favor of Government Employee Insurance Company (GEICO).1

In this appeal, Ridgley has attempted to raise five claims of error. However,

none of these issues have been properly preserved because Ridgley filed the

court ordered Pa.R.A.P. 1925(b) Statement of Errors Complained of on


____________________________________________


1
  We note this is not an interlocutory order. Although GEICO’s answer
included an indication that GEICO was raising a cross claim, no cross claim
was presented in the pleadings. Indeed, as there are no co-defendants, no
cross claim was possible. Accordingly, there were no unresolved issues
before the trial court. It appears the title of the answer was simply cut and
pasted from another document. We ask all counsel to take care in such
instances to provide accurate headings and titles.
J-A24024-16



Appeal 11 days late.        Accordingly, we agree with the trial court that all

claims have been waived.

        Briefly, Ridgley was injured in an automobile accident. He settled with

the alleged tortfeasor, and signed a general release without first seeking

permission from GEICO, his insurer, as required by the insurance contract.

Ridgely then sought underinsurance coverage from GEICO. In its motion for

summary judgment, GEICO claimed Ridgely violated the consent to settle

clause found in the contract, thereby violating the terms of the contract,

rendering the underinsured coverage uncollectable.       The trial court agreed

with GEICO’s position and on January 6, 2016, granted GEICO summary

judgment.2

        Ridgley filed a timely notice of appeal on January 15, 2016.        On

January 22, 2016, the trial court entered an order compelling Ridgley to file

a Pa.R.A.P. 1925(b) statement within 21 days. This order complied with the

requirements of Rule 1925 and was served on Ridgley pursuant to the

dictates of Pa.R.C.P. 236. However, Ridgley did not seek permission to file

the statement late; instead he filed the required document on February 23,

2016, 11 days after the statement was due.

        Our Supreme Court intended the holding in Lord to operate as a
        bright-line rule, such that “failure to comply with the minimal
        requirements of Pa.R.A.P. 1025(b) will result in automatic
        waiver of the issues raised.” Commonwealth v. Schofield,
____________________________________________


2
    The order was not docketed until January 7, 2016.



                                           -2-
J-A24024-16


       585 Pa. 389, 888 A.2d 771, 774 (2005) (emphasis added); see
       also Castillo, 888 A.2d at 780. Given the automatic nature of
       this type of waiver, we are required to address the issue once it
       comes to our attention. Indeed, our Supreme Court does not
       countenance anything less than stringent application of waiver
       pursuant to Rule 1925(b): “[A] bright-line rule eliminates the
       potential for inconsistent results that existed prior to Lord, when
       ... appellate courts had discretion to address or to waive issues
       raised in non-compliant Pa.R.A.P. 1925(b) statements.” Id.
       Succinctly put, it is no longer within this Court's discretion to
       ignore the internal deficiencies of Rule 1925(b) statements.

Greater Erie Indus. Dev. Corp. v. Presque Isle Downs, Inc., 88 A.3d

222, 224 (Pa. Super. 2014).

       Pursuant to Pa.R.A.P. 1925 and subsequent case law, we agree with

the trial court that all issues have been waived and there are no claims for

this Court to review.3

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2016




____________________________________________


3
 We are aware that Rule 1925 allows our Court to remand for the filing of a
1925(b) statement upon application of appellant and for good cause shown.
See Pa.R.A.P. 1925(c)(2). Ridgley has not applied for a remand nor has
good cause been offered for the failure to timely file.



                                           -3-
J-A24024-16




              -4-